Me. Justice Texidor,
dissenting.
*354I dissent, because in my opinion Luisa Canales can not be considered as a “householder, Laving a family,” which, is the status required by our law in order to be entitled to an estate of homestead.
Luisa Canales is supported by her sons Félix Febres and Pablo Febres, who provide her with maintenance, clothing and medicines. She lives with her two minor grandchildren, who are not under her patria potestas, because their respective fathers, who support them, are living, and in them reside the rights and obligations of such patria potestas. It can not be said that the companionship of such grandchildren makes of her a householder having a family. From the strictly legal standpoint she does not have such status; nor according to natural law, or in an economic sense.
I favor the interpretation which requires that, before a' person can be considered as a householder for the purposes of the Homestead Law, there must exist a state of dependency on the part of those constituting a family with respect to such person.
In my view, the judgment appealed from should be affirmed. I am authorized to state that Mr. Justice Aldrey concurs in this opinion.